Per Curiam :
The defendant, a saloon keeper, admitted that, subsequent to the service upon him of the injunction order, he paid away moneys received by him in the conduct of his business from the sale of his stock. It is urged . that these moneys were not his own, but the property of the brewer whose agent, it is claimed, he was. The defendant’s examination fails to show that his relation to the brewer was that of agent to principal. On the contrary, .it distinctly appears that the relation between the parties was merely that of debtor and creditor. Money received by a saloon keeper in the conduct of his business cannot be regarded as earnings from his personal services. (Mulford v. Gibbs, 9 App. Div. 490.) The debtor violated the injunction, and the motion should have .been granted.
All concurred.
Order reversed, with ten dollars costs and disbursements. Motion granted, and proceedings remitted to Special Term to fix the amount of fine to be imposed on defendant.